DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-22 are pending and have been examined.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 6/15/2020 has been acknowledged.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-22 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea recites: a creator engaging in an interaction with a follower; the creator selecting digital media; and the creator customizing the digital media to create customized media based at least in part on the interaction.  These limitations entail commercial interactions including, marketing or sales activities or behaviors; business relations; as well as managing personal behavior including following rules or instructions and social activities; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim besides the abstract idea.  Therefore, the limitations of the claim as a whole also do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-8, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more. For instance, claims 2-8 further comprise the managing of personal activities or interaction between people.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 9-22 suffer from substantially the same deficiencies as outlined with respect to claims 1-8 and are also rejected accordingly.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-13, 15-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave (US Patent Publication 2018/0351756).
	Regarding Claims 1, 9, 15 and 21, Dave teaches methods, system and machine-accessible storage medium, comprising:
	one or more processing units; Dave [260];
	 and one or more memory units coupled to the one or more processing units, Dave [260];
	a creator engaging in an interaction with a follower; Dave [0147: Attendee and leader may interact via text, audio, video, or any combination thereof]; 
	the creator selecting digital media; Dave [0147: Leader may provide an authenticated artifact, such as digitally signed and/or personalized e-book, to attendee];
	and the creator customizing the digital media to create customized media based at least in part on the interaction; Dave [0243: system may be used to provide advanced moderated online events for fans to meet athletes and/or artist, fans view the interaction between the athlete and/or artist with one or more fans, and all fans may leave the online event with an authenticated memento of the online event, which may include a signed photograph, digital trading card, e-book, video recordings of the interaction with the athlete and/or celebrity, signed and personalized album covers, iTunes™ singles, digital concert posters].
	Regarding Claims 2, 10 and 16, Dave discloses, wherein the interaction is based at least upon a creation of the creator.  Dave [0046: An individual's purchase of an artist's album may automatically transmit an invitation to attend an online or physical event by the artist to the individual].
	Regarding Claims 3, 11, 17 and 22, Dave discloses, comprising the creator broadcasting times and/or locations of availability, and the follower requesting the customized media based at least in part on the creator broadcasting the availability.  Dave [0047: individual may receive an invitation to attend and/or participate in the online event from the leader or host of the online event. For example, a political party may be engaging in a fundraising campaign to seek funding support. The leader may input the amount of donation by all individuals into the system of the present invention. The system of the present invention may, for example, send an invitation for an online event to an individual, or may place the individual ahead in or at the front of a queue for an online meet and greet session, or may transmit an authenticated and signed limited edition of an artifact to the individual].
	Regarding Claim 4, Dave discloses, comprising the follower providing the digital media to the creator.  Dave [0147: attendee purchase an e-book to be signed by leader].
	Regarding Claim 5, Dave discloses, comprising the creator providing the customized media to the follower.  Dave [0147: Leader may provide an authenticated artifact, such as a signed and/or personalized book or digitally signed and/or personalized e-book, to attendee].
	Regarding Claims 6, 12 and 18, Dave discloses, comprising authenticating the identity of the creator at least in part by one or more authentication services.  Dave [0070: authentication includes: identification data for the leader such as their username/password data, or the fact that a successful login using this data was processed; or be linked to a digital signature verification system to which the leader has been registered].
	Regarding Claims 7, 13 and 19, Dave discloses, providing authentication proof that the creator customized the customized media based at least upon the creator digitally signing at least part of the customized media. Dave [0244: authors to conduct readings, meet fans, sell e-books, personalize and sign "inside" the e-book; 0047: transmit an authenticated and signed limited edition of an artifact to individual].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dave (US Patent Publication 2018/0351756) in view of Traina (US Publication 2020/0193509) in further view of Vijayan (US Publication 2020/0005284).
A.	In regards to Claims 8, 14 and 20, Dave does not specifically disclose, restricting a number of copies of, this is disclosed by Traina [0121: system can provide the ability of certain limitations to a given celebrity's digital media content by either offering it for a limited time, or by limiting the number of people who can download or purchase it]; 
	before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify the teachings of Dave with the teachings from Winn with the motivation to provide a platform or marketplace that resolve unfulfilled demand where celebrities achieve a reputation preserving way to make money by selling content and experiences to fans/users.  Winn [0056].
	Dave/Traina do not specifically disclose, and providing authentication proof of the creator creating the customized media based at least upon creating a non-fungible token and adding the non-fungible token to a block chain.  This is disclosed by Vijayan [0073: content engagement platform utilizes one or more immutable ledgers (e.g. one or more blockchains) to enable a number of verified content owners to access an NFT registry service to mint NFTs in a variety of forms including (but not limited to) proof of digital collectibles, proof of ownership of tangible collectibles]. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify the teachings of Dave/Traina with the teachings from Vijayan with the motivation to provide a registry service which enables verified content creators to mint Non-Fungible Tokens (NFTs) that can be created around a large range of real world media content and intellectual property. Movie studios can mint digital collectibles for their movies, characters, notable scenes and/or notable objects. Record labels can mint digital collectibles for artists, bands, albums and/or songs. Similarly, official digital trading cards can be made from likeness of celebrities, cartoon characters and/or gaming avatars.  Vijayan [0009].



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622